
		111th CONGRESS
		2d Session
		H.R. 1586
		In the Senate of the United
	 States,
		
			August 5, 2010.
		
		Senate Amendment to House Amendment to Senate
	 Amendment:
		That the bill from the House of Representatives
		(H.R. 1586) entitled An Act to modernize the air traffic control system,
		improve the safety, reliability, and availability of transportation by air in
		the United States, provide for modernization of the air traffic control system,
		reauthorize the Federal Aviation Administration, and for other
		purposes., do pass with the following
		In lieu of the
	 matter proposed to be inserted, insert the
	 following:
				1.Short titleThis Act may be cited as the
		______Act
		of____.
				IEducation Jobs Fund
					101.Education Jobs FundsThere are authorized to be appropriated and
		there are appropriated out of any money in the Treasury not otherwise obligated
		for necessary expenses for an Education Jobs Fund, $10,000,000,000:
		Provided, That the amount under this heading shall be
		administered under the terms and conditions of sections 14001 through 14013 and
		title XV of division A of the American Recovery and Reinvestment Act of 2009
		(Public Law 111–5) except as follows:
						(1)Allocation of
		funds
							(A)Funds appropriated under
		this heading shall be available only for allocation by the Secretary of
		Education (in this heading referred to as the Secretary) in accordance with
		subsections (a), (b), (d), (e), and (f) of section 14001 of division A of
		Public Law 111–5 and subparagraph (B) of this paragraph, except that the amount
		reserved under such subsection (b) shall not exceed $1,000,000 and such
		subsection (f) shall be applied by substituting one year for two years.
							(B)Prior to allocating funds to States under
		section 14001(d) of division A of Public Law 111–5, the Secretary shall
		allocate 0.5 percent to the Secretary of the Interior for schools operated or
		funded by the Bureau of Indian Affairs on the basis of the schools’ respective
		needs for activities consistent with this heading under such terms and
		conditions as the Secretary of the Interior may determine.
							(2)ReservationA State that receives an allocation of
		funds appropriated under this heading may reserve not more than 2 percent for
		the administrative costs of carrying out its responsibilities with respect to
		those funds.
						(3)Awards to local
		educational agencies
							(A)Except as specified in paragraph (2), an
		allocation of funds to a State shall be used only for awards to local
		educational agencies for the support of elementary and secondary education in
		accordance with paragraph (5) for the 2010–2011 school year (or, in the case of
		reallocations made under section 14001(f) of division A of Public Law 111–5,
		for the 2010–2011 or the 2011–2012 school year).
							(B)Funds used to support elementary and
		secondary education shall be distributed through a State’s primary elementary
		and secondary funding formulae or based on local educational agencies’ relative
		shares of funds under part A of title I of the Elementary and Secondary
		Education Act of 1965 (20 U.S.C. 6311 et seq.) for the most recent fiscal year
		for which data are available.
							(C)Subsections (a) and (b)
		of section 14002 of division A of Public Law 111–5 shall not apply to funds
		appropriated under this heading.
							(4)Compliance with
		education reform assurancesFor purposes of awarding funds appropriated
		under this heading, any State that has an approved application for Phase II of
		the State Fiscal Stabilization Fund that was submitted in accordance with the
		application notice published in the Federal Register on November 17, 2009 (74
		Fed. Reg. 59142) shall be deemed to be in compliance with subsection (b) and
		paragraphs (2) through (5) of subsection (d) of section 14005 of division A of
		Public Law 111–5.
						(5)Requirement to use
		funds to retain or create education jobsNotwithstanding section
		14003(a) of division A of Public Law 111–5, funds awarded to local educational
		agencies under paragraph (3)—
							(A)may be used only for
		compensation and benefits and other expenses, such as support services,
		necessary to retain existing employees, to recall or rehire former employees,
		and to hire new employees, in order to provide early childhood, elementary, or
		secondary educational and related services; and
							(B)may not be used for general administrative
		expenses or for other support services expenditures as those terms were defined
		by the National Center for Education Statistics in its Common Core of Data as
		of the date of enactment of this Act.
							(6)Prohibition on use of
		funds for rainy-day funds or debt retirementA State that
		receives an allocation may not use such funds, directly or indirectly,
		to—
							(A)establish, restore, or
		supplement a rainy-day fund;
							(B)supplant State funds in a
		manner that has the effect of establishing, restoring, or supplementing a
		rainy-day fund;
							(C)reduce or retire debt
		obligations incurred by the State; or
							(D)supplant State funds in a
		manner that has the effect of reducing or retiring debt obligations incurred by
		the State.
							(7)Deadline for
		awardThe Secretary shall
		award funds appropriated under this heading not later than 45 days after the
		date of the enactment of this Act to States that have submitted applications
		meeting the requirements applicable to funds under this heading. The Secretary
		shall not require information in applications beyond what is necessary to
		determine compliance with applicable provisions of law.
						(8)Alternate distribution
		of fundsIf, within 30 days after the date of the enactment of
		this Act, a Governor has not submitted an approvable application, the Secretary
		shall provide for funds allocated to that State to be distributed to another
		entity or other entities in the State (notwithstanding section 14001(e) of
		division A of Public Law 111–5) for support of elementary and secondary
		education, under such terms and conditions as the Secretary may establish,
		provided that all terms and conditions that apply to funds appropriated under
		this heading shall apply to such funds distributed to such entity or entities.
		No distribution shall be made to a State under this paragraph, however, unless
		the Secretary has determined (on the basis of such information as may be
		available) that the requirements of clauses (i), (ii), or (iii) of paragraph
		10(A) are likely to be met, notwithstanding the lack of an application from the
		Governor of that State.
						(9)Local educational
		agency applicationSection 442 of the General Education
		Provisions Act shall not apply to a local educational agency that has
		previously submitted an application to the State under title XIV of division A
		of Public Law 111–5. The assurances provided under that application shall
		continue to apply to funds awarded under this heading.
						(10)Maintenance of
		effort
							(A)Except as provided in
		paragraph (8), the Secretary shall not allocate funds to a State under
		paragraph (1) unless the Governor of the State provides an assurance to the
		Secretary that—
								(i)for State fiscal year 2011, the State will
		maintain State support for elementary and secondary education (in the aggregate
		or on the basis of expenditures per pupil) and for public institutions of
		higher education (not including support for capital projects or for research
		and development or tuition and fees paid by students) at not less than the
		level of such support for each of the two categories, respectively, for State
		fiscal year 2009;
								(ii)for State fiscal year 2011, the State will
		maintain State support for elementary and secondary education and for public
		institutions of higher education (not including support for capital projects or
		for research and development or tuition and fees paid by students) at a
		percentage of the total revenues available to the State that is equal to or
		greater than the percentage provided for each of the two categories,
		respectively, for State fiscal year 2010; or
								(iii)in the case of a State in which State tax
		collections for calendar year 2009 were less than State tax collections for
		calendar year 2006, for State fiscal year 2011 the State will maintain State
		support for elementary and secondary education (in the aggregate) and for
		public institutions of higher education (not including support for capital
		projects or for research and development or tuition and fees paid by
		students)—
									(I)at not less than the level of such support
		for each of the two categories, respectively, for State fiscal year 2006;
		or
									(II)at a percentage of the total revenues
		available to the State that is equal to or greater than the percentage provided
		for each of the two categories, respectively, for State fiscal year
		2006.
									(B)Section 14005(d)(1) and
		subsections (a) through (c) of section 14012 of division A of Public Law 111–5
		shall not apply to funds appropriated under this heading.
							(11)Additional
		requirements for the State of TexasThe following requirements shall apply to
		the State of Texas:
							(A)Notwithstanding paragraph (3)(B), funds
		used to support elementary and secondary education shall be distributed based
		on local educational agencies’ relative shares of funds under part A of title I
		of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.)
		for the most recent fiscal year which data are available. Funds distributed
		pursuant to this paragraph shall be used to supplement and not supplant State
		formula funding that is distributed on a similar basis to part A of title I of
		the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et
		seq.).
							(B)The Secretary shall not allocate funds to
		the State of Texas under paragraph (1) unless the Governor of the State
		provides an assurance to the Secretary that the State will for fiscal years
		2011, 2012, and 2013 maintain State support for elementary and secondary
		education at a percentage of the total revenues available to the State that is
		equal to or greater than the percentage provided for such purpose for fiscal
		year 2011 prior to the enactment of this Act.
							(C)Notwithstanding paragraph (8), no
		distribution shall be made to the State of Texas or local education agencies
		therein unless the Governor of Texas makes an assurance to the Secretary that
		the requirements in paragraphs (11)(A) and (11)(B) will be met, notwithstanding
		the lack of an application from the Governor of Texas.
							IIState Fiscal Relief and Other Provisions;
		Revenue Offsets 
					AState Fiscal Relief and
		Other Provisions
						201.Extension of ARRA increase in
  FMAPSection 5001 of the American Recovery and
		Reinvestment Act of 2009 (Public Law 111–5) is amended—
							(1)in subsection (a)(3), by striking
		first calendar quarter and inserting first 3 calendar
		quarters;
							(2)in subsection (b)—
								(A)in paragraph (1), by
		striking paragraph (2) and inserting paragraphs (2) and
		(3); and
								(B)by adding at the end the
		following:
									
										(3)Phase-down of general
		  increase
											(A)Second quarter of
		  fiscal year 2011For each State, for the second quarter of fiscal
		  year 2011, the FMAP percentage increase for the State under paragraph (1) or
		  (2) (as applicable) shall be 3.2 percentage points.
											(B)Third quarter of fiscal
		  year 2011For each State, for the third quarter of fiscal year
		  2011, the FMAP percentage increase for the State under paragraph (1) or (2) (as
		  applicable) shall be 1.2 percentage
		  points.
											;
								(3)in subsection (c)—
								(A)in paragraph (2)(B), by
		striking July 1, 2010 and inserting January 1,
		2011;
								(B)in paragraph (3)(B)(i),
		by striking July 1, 2010 and inserting January 1,
		2011 each place it appears; and
								(C)in paragraph (4)(C)(ii), by striking
		the 3-consecutive-month period beginning with January 2010 and
		inserting any 3-consecutive-month period that begins after December 2009
		and ends before January 2011;
								(4)in subsection (e), by
		adding at the end the following:
								
									Notwithstanding paragraph (5),
		  effective for payments made on or after January 1, 2010, the increases in the
		  FMAP for a State under this section shall apply to payments under title XIX of
		  such Act that are attributable to expenditures for medical assistance provided
		  to nonpregnant childless adults made eligible under a State plan under such
		  title (including under any waiver under such title or under section 1115 of
		  such Act (42 U.S.C. 1315)) who would have been eligible for child health
		  assistance or other health benefits under eligibility standards in effect as of
		  December 31, 2009, of a waiver of the State child health plan under the title
		  XXI of such
		  Act.;
							(5)in subsection (g)—
								(A)in paragraph (1), by
		striking September 30, 2011 and inserting March 31,
		2012;
								(B)in paragraph (2), by inserting of
		such Act after 1923; and
								(C)by adding at the end the
		following:
									
										(3)Certification by chief
		  executive officerNo
		  additional Federal funds shall be paid to a State as a result of this section
		  with respect to a calendar quarter occurring during the period beginning on
		  January 1, 2011, and ending on June 30, 2011, unless, not later than 45 days
		  after the date of enactment of this paragraph, the chief executive officer of
		  the State certifies that the State will request and use such additional Federal
		  funds.
										;
		  and
								(6)in subsection (h)(3), by
		striking December 31, 2010 and inserting June 30,
		2011.
							202.Treatment of certain drugs for computation of
  Medicaid AMPEffective as if included in the enactment
		of Public Law 111–148, section 1927(k)(1)(B)(i)(IV) of the Social Security Act
		(42 U.S.C. 1396r–8(k)(1)(B)(i)(IV)), as amended by section 2503(a)(2)(B) of
		Public Law 111–148 and section 1101(c)(2) of Public Law 111–152, is amended by
		adding at the end the following: , unless the drug is an inhalation,
		infusion, instilled, implanted, or injectable drug that is not generally
		dispensed through a retail community pharmacy; and.
						203.Sunset of temporary increase in benefits under
  the supplemental nutrition assistance programSection 101(a) of title I of division A of
		Public Law 111–5 (123 Stat. 120), as amended by section 4262 of this Act, is
		amended by striking paragraph (2) and inserting the following:
							
								(2)TerminationThe
		  authority provided by this subsection shall terminate after March 31,
		  2014.
								.
						BRevenue Offsets
						211.Rules to prevent splitting foreign tax credits
  from the income to which they relate(a)In
		generalSubpart A of part III
		of subchapter N of chapter 1 of the Internal Revenue Code of 1986 is amended by
		adding at the end the following new section:
								
									909.Suspension of taxes
		  and credits until related income taken into account
										(a)In
		  generalIf there is a foreign
		  tax credit splitting event with respect to a foreign income tax paid or accrued
		  by the taxpayer, such tax shall not be taken into account for purposes of this
		  title before the taxable year in which the related income is taken into account
		  under this chapter by the taxpayer.
										(b)Special rules with
		  respect to section 902 corporationsIf there is a foreign tax credit splitting
		  event with respect to a foreign income tax paid or accrued by a section 902
		  corporation, such tax shall not be taken into account—
											(1)for purposes of section
		  902 or 960, or
											(2)for purposes of
		  determining earnings and profits under section 964(a),
											before the taxable year in which the
		  related income is taken into account under this chapter by such section 902
		  corporation or a domestic corporation which meets the ownership requirements of
		  subsection (a) or (b) of section 902 with respect to such section 902
		  corporation.(c)Special
		  rulesFor purposes of this section—
											(1)Application to
		  partnerships, etcIn the case
		  of a partnership, subsections (a) and (b) shall be applied at the partner
		  level. Except as otherwise provided by the Secretary, a rule similar to the
		  rule of the preceding sentence shall apply in the case of any S corporation or
		  trust.
											(2)Treatment of foreign
		  taxes after suspensionIn the
		  case of any foreign income tax not taken into account by reason of subsection
		  (a) or (b), except as otherwise provided by the Secretary, such tax shall be so
		  taken into account in the taxable year referred to in such subsection (other
		  than for purposes of section 986(a)) as a foreign income tax paid or accrued in
		  such taxable year.
											(d)DefinitionsFor
		  purposes of this section—
											(1)Foreign tax credit
		  splitting eventThere is a
		  foreign tax credit splitting event with respect to a foreign income tax if the
		  related income is (or will be) taken into account under this chapter by a
		  covered person.
											(2)Foreign income
		  taxThe term foreign
		  income tax means any income, war profits, or excess profits tax paid or
		  accrued to any foreign country or to any possession of the United
		  States.
											(3)Related
		  incomeThe term related income means, with respect
		  to any portion of any foreign income tax, the income (or, as appropriate,
		  earnings and profits) to which such portion of foreign income tax
		  relates.
											(4)Covered
		  personThe term covered person means, with respect
		  to any person who pays or accrues a foreign income tax (hereafter in this
		  paragraph referred to as the payor)—
												(A)any entity in which the
		  payor holds, directly or indirectly, at least a 10 percent ownership interest
		  (determined by vote or value),
												(B)any person which holds,
		  directly or indirectly, at least a 10 percent ownership interest (determined by
		  vote or value) in the payor,
												(C)any person which bears a
		  relationship to the payor described in section 267(b) or 707(b), and
												(D)any other person
		  specified by the Secretary for purposes of this paragraph.
												(5)Section 902
		  corporationThe term section 902 corporation means
		  any foreign corporation with respect to which one or more domestic corporations
		  meets the ownership requirements of subsection (a) or (b) of section
		  902.
											(e)RegulationsThe
		  Secretary may issue such regulations or other guidance as is necessary or
		  appropriate to carry out the purposes of this section, including regulations or
		  other guidance which provides—
											(1)appropriate exceptions
		  from the provisions of this section, and
											(2)for the proper
		  application of this section with respect to hybrid
		  instruments.
											.
							(b)Clerical
		amendmentThe table of
		sections for subpart A of part III of subchapter N of chapter 1 of the Internal
		Revenue Code of 1986 is amended by adding at the end the following new
		item:
								
									
										Sec. 909. Suspension of taxes
		  and credits until related income taken into
		  account.
									
									.
							(c)Effective
		dateThe amendments made by this section shall apply to—
								(1)foreign income taxes (as defined in section
		909(d) of the Internal Revenue Code of 1986, as added by this section) paid or
		accrued in taxable years beginning after December 31, 2010; and
								(2)foreign income taxes (as
		so defined) paid or accrued by a section 902 corporation (as so defined) in
		taxable years beginning on or before such date (and not deemed paid under
		section 902(a) or 960 of such Code on or before such date), but only for
		purposes of applying sections 902 and 960 with respect to periods after such
		date.
								Section 909(b)(2) of the Internal Revenue
		Code of 1986, as added by this section, shall not apply to foreign income taxes
		described in paragraph (2).212.Denial of foreign tax credit with
  respect to foreign income not subject to United States taxation by reason of
  covered asset acquisitions(a)In
		generalSection 901 of the
		Internal Revenue Code of 1986 is amended by redesignating subsection (m) as
		subsection (n) and by inserting after subsection (l) the following new
		subsection:
								
									(m)Denial of foreign tax
		  credit with respect to foreign income not subject to United States taxation by
		  reason of covered asset acquisitions
										(1)In
		  generalIn the case of a
		  covered asset acquisition, the disqualified portion of any foreign income tax
		  determined with respect to the income or gain attributable to the relevant
		  foreign assets—
											(A)shall not be taken into
		  account in determining the credit allowed under subsection (a), and
											(B)in the case of a foreign
		  income tax paid by a section 902 corporation (as defined in section 909(d)(5)),
		  shall not be taken into account for purposes of section 902 or 960.
											(2)Covered asset
		  acquisitionFor purposes of this section, the term covered
		  asset acquisition means—
											(A)a qualified stock
		  purchase (as defined in section 338(d)(3)) to which section 338(a)
		  applies,
											(B)any transaction
		  which—
												(i)is treated as an
		  acquisition of assets for purposes of this chapter, and
												(ii)is treated as the
		  acquisition of stock of a corporation (or is disregarded) for purposes of the
		  foreign income taxes of the relevant jurisdiction,
												(C)any acquisition of an
		  interest in a partnership which has an election in effect under section 754,
		  and
											(D)to the extent provided by
		  the Secretary, any other similar transaction.
											(3)Disqualified
		  portionFor purposes of this
		  section—
											(A)In
		  generalThe term disqualified portion means, with
		  respect to any covered asset acquisition, for any taxable year, the ratio
		  (expressed as a percentage) of—
												(i)the aggregate basis
		  differences (but not below zero) allocable to such taxable year under
		  subparagraph (B) with respect to all relevant foreign assets, divided by
												(ii)the income on which the
		  foreign income tax referred to in paragraph (1) is determined (or, if the
		  taxpayer fails to substantiate such income to the satisfaction of the
		  Secretary, such income shall be determined by dividing the amount of such
		  foreign income tax by the highest marginal tax rate applicable to such income
		  in the relevant jurisdiction).
												(B)Allocation of basis
		  differenceFor purposes of subparagraph (A)(i)—
												(i)In
		  generalThe basis difference with respect to any relevant foreign
		  asset shall be allocated to taxable years using the applicable cost recovery
		  method under this chapter.
												(ii)Special rule for
		  disposition of assetsExcept as otherwise provided by the
		  Secretary, in the case of the disposition of any relevant foreign asset—
													(I)the basis difference
		  allocated to the taxable year which includes the date of such disposition shall
		  be the excess of the basis difference with respect to such asset over the
		  aggregate basis difference with respect to such asset which has been allocated
		  under clause (i) to all prior taxable years, and
													(II)no basis difference with
		  respect to such asset shall be allocated under clause (i) to any taxable year
		  thereafter.
													(C)Basis
		  difference
												(i)In
		  generalThe term basis difference means, with
		  respect to any relevant foreign asset, the excess of—
													(I)the adjusted basis of such asset
		  immediately after the covered asset acquisition, over
													(II)the adjusted basis of
		  such asset immediately before the covered asset acquisition.
													(ii)Built-in loss
		  assetsIn the case of a relevant foreign asset with respect to
		  which the amount described in clause (i)(II) exceeds the amount described in
		  clause (i)(I), such excess shall be taken into account under this subsection as
		  a basis difference of a negative amount.
												(iii)Special rule for
		  section 338 electionsIn the case of a covered asset acquisition
		  described in paragraph (2)(A), the covered asset acquisition shall be treated
		  for purposes of this subparagraph as occurring at the close of the acquisition
		  date (as defined in section 338(h)(2)).
												(4)Relevant foreign
		  assetsFor purposes of this section, the term relevant
		  foreign asset means, with respect to any covered asset acquisition, any
		  asset (including any goodwill, going concern value, or other intangible) with
		  respect to such acquisition if income, deduction, gain, or loss attributable to
		  such asset is taken into account in determining the foreign income tax referred
		  to in paragraph (1).
										(5)Foreign income
		  taxFor purposes of this
		  section, the term foreign income tax means any income, war
		  profits, or excess profits tax paid or accrued to any foreign country or to any
		  possession of the United States.
										(6)Taxes allowed as a
		  deduction, etcSections 275 and 78 shall not apply to any tax
		  which is not allowable as a credit under subsection (a) by reason of this
		  subsection.
										(7)RegulationsThe
		  Secretary may issue such regulations or other guidance as is necessary or
		  appropriate to carry out the purposes of this subsection, including to exempt
		  from the application of this subsection certain covered asset acquisitions, and
		  relevant foreign assets with respect to which the basis difference is de
		  minimis.
										.
							(b)Effective date
								(1)In
		generalExcept as provided in paragraph (2), the amendments made
		by this section shall apply to covered asset acquisitions (as defined in
		section 901(m)(2) of the Internal Revenue Code of 1986, as added by this
		section) after December 31, 2010.
								(2)Transition
		ruleThe amendments made by
		this section shall not apply to any covered asset acquisition (as so defined)
		with respect to which the transferor and the transferee are not related if such
		acquisition is—
									(A)made pursuant to a
		written agreement which was binding on January 1, 2011, and at all times
		thereafter,
									(B)described in a ruling
		request submitted to the Internal Revenue Service on or before July 29, 2010,
		or
									(C)described on or before
		January 1, 2011, in a public announcement or in a filing with the Securities
		and Exchange Commission.
									(3)Related
		personsFor purposes of this
		subsection, a person shall be treated as related to another person if the
		relationship between such persons is described in section 267 or 707(b) of the
		Internal Revenue Code of 1986.
								213.Separate application of foreign tax credit
  limitation, etc., to items resourced under treaties(a)In
		generalSubsection (d) of
		section 904 of the Internal Revenue Code of 1986 is amended by redesignating
		paragraph (6) as paragraph (7) and by inserting after paragraph (5) the
		following new paragraph:
								
									(6)Separate application to
		  items resourced under treaties
										(A)In
		  generalIf—
											(i)without regard to any
		  treaty obligation of the United States, any item of income would be treated as
		  derived from sources within the United States,
											(ii)under a treaty
		  obligation of the United States, such item would be treated as arising from
		  sources outside the United States, and
											(iii)the taxpayer chooses
		  the benefits of such treaty obligation,
											subsections (a), (b), and (c) of this
		  section and sections 902, 907, and 960 shall be applied separately with respect
		  to each such item.(B)Coordination with other
		  provisionsThis paragraph shall not apply to any item of income
		  to which subsection (h)(10) or section 865(h) applies.
										(C)RegulationsThe Secretary may issue such regulations or
		  other guidance as is necessary or appropriate to carry out the purposes of this
		  paragraph, including regulations or other guidance which provides that related
		  items of income may be aggregated for purposes of this
		  paragraph.
										.
							(b)Effective
		dateThe amendments made by this section shall apply to taxable
		years beginning after the date of the enactment of this Act.
							214.Limitation on the amount of foreign taxes
  deemed paid with respect to section 956 inclusions(a)In
		generalSection 960 of the
		Internal Revenue Code of 1986 is amended by adding at the end the following new
		subsection:
								
									(c)Limitation with respect
		  to section 956 inclusions
										(1)In
		  generalIf there is included
		  under section 951(a)(1)(B) in the gross income of a domestic corporation any
		  amount attributable to the earnings and profits of a foreign corporation which
		  is a member of a qualified group (as defined in section 902(b)) with respect to
		  the domestic corporation, the amount of any foreign income taxes deemed to have
		  been paid during the taxable year by such domestic corporation under section
		  902 by reason of subsection (a) with respect to such inclusion in gross income
		  shall not exceed the amount of the foreign income taxes which would have been
		  deemed to have been paid during the taxable year by such domestic corporation
		  if cash in an amount equal to the amount of such inclusion in gross income were
		  distributed as a series of distributions (determined without regard to any
		  foreign taxes which would be imposed on an actual distribution) through the
		  chain of ownership which begins with such foreign corporation and ends with
		  such domestic corporation.
										(2)Authority to prevent
		  abuseThe Secretary shall
		  issue such regulations or other guidance as is necessary or appropriate to
		  carry out the purposes of this subsection, including regulations or other
		  guidance which prevent the inappropriate use of the foreign corporation’s
		  foreign income taxes not deemed paid by reason of paragraph
		  (1).
										.
							(b)Effective
		dateThe amendment made by
		this section shall apply to acquisitions of United States property (as defined
		in section 956(c) of the Internal Revenue Code of 1986) after December 31,
		2010.
							215.Special rule with respect to certain
  redemptions by foreign subsidiaries(a)In
		generalParagraph (5) of
		section 304(b) of the Internal Revenue Code of 1986 is amended by redesignating
		subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A)
		the following new subparagraph:
								
									(B)Special rule in case of
		  foreign acquiring corporationIn the case of any acquisition to which
		  subsection (a) applies in which the acquiring corporation is a foreign
		  corporation, no earnings and profits shall be taken into account under
		  paragraph (2)(A) (and subparagraph (A) shall not apply) if more than 50 percent
		  of the dividends arising from such acquisition (determined without regard to
		  this subparagraph) would neither—
										(i)be subject to tax under
		  this chapter for the taxable year in which the dividends arise, nor
										(ii)be includible in the
		  earnings and profits of a controlled foreign corporation (as defined in section
		  957 and without regard to section
		  953(c)).
										.
							(b)Effective
		dateThe amendments made by
		this section shall apply to acquisitions after the date of the enactment of
		this Act.
							216.Modification of affiliation rules for
  purposes of rules allocating interest expense(a)In
		generalSubparagraph (A) of
		section 864(e)(5) of the Internal Revenue Code of 1986 is amended by adding at
		the end the following:
								
									Notwithstanding the
		preceding sentence, a foreign corporation shall be treated as a member of the
		affiliated group if—(i)more than 50 percent of the gross income of
		  such foreign corporation for the taxable year is effectively connected with the
		  conduct of a trade or business within the United States, and
									(ii)at least 80 percent of
		  either the vote or value of all outstanding stock of such foreign corporation
		  is owned directly or indirectly by members of the affiliated group (determined
		  with regard to this
		  sentence).
									.
							(b)Effective
		dateThe amendment made by this section shall apply to taxable
		years beginning after the date of the enactment of this Act.
							217.Termination of special rules for interest and
  dividends received from persons meeting the 80-percent foreign business
  requirements(a)In
		generalParagraph (1) of
		section 861(a) of the Internal Revenue Code of 1986 is amended by striking
		subparagraph (A) and by redesignating subparagraphs (B) and (C) as
		subparagraphs (A) and (B), respectively.
							(b)Grandfather rule with
		respect To withholding on interest and dividends received from persons meeting
		the 80-percent foreign business requirements
								(1)In
		generalSubparagraph (B) of section 871(i)(2) of the Internal
		Revenue Code of 1986 is amended to read as follows:
									
										(B)The active foreign business percentage
		  of—
											(i)any dividend paid by an
		  existing 80/20 company, and
											(ii)any interest paid by an
		  existing 80/20
		  company.
											.
								(2)Definitions and special
		rulesSection 871 of such Code is amended by redesignating
		subsections (l) and (m) as subsections (m) and (n), respectively, and by
		inserting after subsection (k) the following new subsection:
									
										(l)Rules relating to
		  existing 80/20 companiesFor
		  purposes of this subsection and subsection (i)(2)(B)—
											(1)Existing 80/20
		  company
												(A)In
		  generalThe term existing 80/20 company means any
		  corporation if—
													(i)such corporation met the
		  80-percent foreign business requirements of section 861(c)(1) (as in effect
		  before the date of the enactment of this subsection) for such corporation’s
		  last taxable year beginning before January 1, 2011,
													(ii)such corporation meets
		  the 80-percent foreign business requirements of subparagraph (B) with respect
		  to each taxable year after the taxable year referred to in clause (i),
		  and
													(iii)there has not been an
		  addition of a substantial line of business with respect to such corporation
		  after the date of the enactment of this subsection.
													(B)Foreign business
		  requirements
													(i)In
		  generalExcept as provided in
		  clause (iv), a corporation meets the 80-percent foreign business requirements
		  of this subparagraph if it is shown to the satisfaction of the Secretary that
		  at least 80 percent of the gross income from all sources of such corporation
		  for the testing period is active foreign business income.
													(ii)Active foreign
		  business incomeFor purposes of clause (i), the term
		  active foreign business income means gross income which—
														(I)is derived from sources
		  outside the United States (as determined under this subchapter), and
														(II)is attributable to the
		  active conduct of a trade or business in a foreign country or possession of the
		  United States.
														(iii)Testing
		  periodFor purposes of this
		  subsection, the term testing period means the 3-year period
		  ending with the close of the taxable year of the corporation preceding the
		  payment (or such part of such period as may be applicable). If the corporation
		  has no gross income for such 3-year period (or part thereof), the testing
		  period shall be the taxable year in which the payment is made.
													(iv)Transition
		  ruleIn the case of a taxable year for which the testing period
		  includes 1 or more taxable years beginning before January 1, 2011—
														(I)a corporation meets the
		  80-percent foreign business requirements of this subparagraph if and only if
		  the weighted average of—
															(aa)the percentage of the
		  corporation's gross income from all sources that is active foreign business
		  income (as defined in subparagraph (B) of section 861(c)(1) (as in effect
		  before the date of the enactment of this subsection)) for the portion of the
		  testing period that includes taxable years beginning before January 1, 2011,
		  and
															(bb)the percentage of the
		  corporation's gross income from all sources that is active foreign business
		  income (as defined in clause (ii) of this subparagraph) for the portion of the
		  testing period, if any, that includes taxable years beginning on or after
		  January 1, 2011,
															is at least 80 percent, and(II)the active foreign
		  business percentage for such taxable year shall equal the weighted average
		  percentage determined under subclause (I).
														(2)Active foreign business
		  percentageExcept as provided
		  in paragraph (1)(B)(iv), the term active foreign business
		  percentage means, with respect to any existing 80/20 company, the
		  percentage which—
												(A)the active foreign
		  business income of such company for the testing period, is of
												(B)the gross income of such
		  company for the testing period from all sources.
												(3)Aggregation
		  rulesFor purposes of
		  applying paragraph (1) (other than subparagraphs (A)(i) and (B)(iv) thereof)
		  and paragraph (2)—
												(A)In
		  generalThe corporation referred to in paragraph (1)(A) and all
		  of such corporation’s subsidiaries shall be treated as one corporation.
												(B)SubsidiariesFor purposes of subparagraph (A), the term
		  subsidiary means any corporation in which the corporation
		  referred to in subparagraph (A) owns (directly or indirectly) stock meeting the
		  requirements of section 1504(a)(2) (determined by substituting 50
		  percent for 80 percent each place it appears and without
		  regard to section 1504(b)(3)).
												(4)RegulationsThe Secretary may issue such regulations or
		  other guidance as is necessary or appropriate to carry out the purposes of this
		  section, including regulations or other guidance which provide for the proper
		  application of the aggregation rules described in paragraph
		  (3).
											.
								(c)Conforming
		amendments
								(1)Section 861 of the
		Internal Revenue Code of 1986 is amended by striking subsection (c) and by
		redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e),
		respectively.
								(2)Paragraph (9) of section
		904(h) of such Code is amended to read as follows:
									
										(9)Treatment of certain
		  domestic corporationsIn the
		  case of any dividend treated as not from sources within the United States under
		  section 861(a)(2)(A), the corporation paying such dividend shall be treated for
		  purposes of this subsection as a United States-owned foreign
		  corporation.
										.
								(3)Subsection (c) of section
		2104 of such Code is amended in the last sentence by striking or to a
		debt obligation of a domestic corporation and all that follows and
		inserting a period.
								(d)Effective date
								(1)In
		generalExcept as provided in paragraph (2), the amendments made
		by this section shall apply to taxable years beginning after December 31,
		2010.
								(2)Grandfather rule for
		outstanding debt obligations
									(A)In
		generalThe amendments made by this section shall not apply to
		payments of interest on obligations issued before the date of the enactment of
		this Act.
									(B)Exception for related
		party debtSubparagraph (A)
		shall not apply to any interest which is payable to a related person
		(determined under rules similar to the rules of section 954(d)(3)).
									(C)Significant
		modifications treated as new issuesFor purposes of subparagraph
		(A), a significant modification of the terms of any obligation (including any
		extension of the term of such obligation) shall be treated as a new
		issue.
									218.Limitation on extension of statute of
  limitations for failure to notify Secretary of certain foreign
  transfers(a)In
		generalParagraph (8) of
		section 6501(c) of the Internal Revenue Code of 1986 is amended—
								(1)by striking In the
		case of any information and inserting the following:
									
										(A)In
		  generalIn the case of any
		  information
										;
		  and
								(2)by adding at the end the
		following:
									
										(B)Application to failures
		  due to reasonable causeIf
		  the failure to furnish the information referred to in subparagraph (A) is due
		  to reasonable cause and not willful neglect, subparagraph (A) shall apply only
		  to the item or items related to such
		  failure.
										.
								(b)Effective
		dateThe amendments made by this section shall take effect as if
		included in section 513 of the Hiring Incentives to Restore Employment
		Act.
							219.Elimination of advance refundability of
  earned income credit(a)In
		generalThe following
		provisions of the Internal Revenue Code of 1986 are repealed:
								(1)Section 3507.
								(2)Subsection (g) of section 32.
								(3)Paragraph (7) of section 6051(a).
								(b)Conforming
		amendments
								(1)Section 6012(a) of the
		Internal Revenue Code of 1986 is amended by striking paragraph (8) and by
		redesignating paragraph (9) as paragraph (8).
								(2)Section 6302 of such Code
		is amended by striking subsection (i).
								(3)The table of sections for
		chapter 25 of such Code is amended by striking the item relating to section
		3507.
								(c)Effective
		dateThe repeals and amendments made by this section shall apply
		to taxable years beginning after December 31, 2010.
							IIIRescissions
					301.There is rescinded from accounts under the
		heading Department of Agriculture—Rural Development,
		$122,000,000, to be derived from the unobligated balances of funds that were
		provided for such accounts in prior appropriation Acts (other than Public Law
		111–5) and that were designated by the Congress in such Acts as an emergency
		requirement pursuant to a concurrent resolution on the budget or the Balanced
		Budget and Emergency Deficit Control Act of 1985.
					302.Of the funds made available for
		Department of Commerce—National Telecommunications and Information
		Administration—Broadband Technology Opportunities Program in title II
		of division A of Public Law 111–5, $302,000,000 are rescinded.
					303.Of the funds appropriated in Department of
		Defense Appropriations Acts, the following funds are rescinded from the
		following accounts in the specified amounts:
						
							Aircraft Procurement, Army,
		  2008/2010, $21,000,000;
							Procurement of Weapons and Tracked
		  Combat Vehicles, Army, 2008/2010, $21,000,000;
							Procurement of Ammunition, Army,
		  2008/2010, $17,000,000;
							Other Procurement, Army,
		  2008/2010, $75,000,000;
							Weapons Procurement, Navy,
		  2008/2010, $26,000,000;
							Other Procurement, Navy,
		  2008/2010, $42,000,000;
							Procurement, Marine Corps,
		  2008/2010, $13,000,000;
							Aircraft Procurement, Air Force,
		  2008/2010, $102,000,000;
							Missile Procurement, Air Force,
		  2008/2010, $28,000,000;
							Procurement of Ammunition, Air
		  Force, 2008/2010, $7,000,000;
							Other Procurement, Air Force,
		  2008/2010, $130,000,000;
							Procurement, Defense-Wide,
		  2008/2010, $33,000,000;
							Research, Development, Test and
		  Evaluation, Army, 2009/2010, $76,000,000;
							Research, Development, Test and
		  Evaluation, Air Force, 2009/2010, $164,000,000;
							Research, Development, Test and
		  Evaluation, Defense-Wide, 2009/2010, $137,000,000;
							Operation, Test and Evaluation,
		  Defense, 2009/2010, $1,000,000;
							Operation and Maintenance, Army,
		  2010, $154,000,000;
							Operation and Maintenance, Navy,
		  2010, $155,000,000;
							Operation and Maintenance, Marine
		  Corps, 2010, $25,000,000;
							Operation and Maintenance, Air
		  Force, 2010, $155,000,000;
							Operation and Maintenance,
		  Defense-Wide, 2010, $126,000,000;
							Operation and Maintenance, Army
		  Reserve, 2010, $12,000,000;
							Operation and Maintenance, Navy
		  Reserve, 2010, $6,000,000;
							Operation and Maintenance, Marine
		  Corps Reserve, 2010, $1,000,000;
							Operation and Maintenance, Air
		  Force Reserve, 2010, $14,000,000;
							Operation and Maintenance, Army
		  National Guard, 2010, $28,000,000; and
							Operation and Maintenance, Air
		  National Guard, 2010, $27,000,000.
					304.(a)Of the funds appropriated in the American
		Recovery and Reinvestment Act of 2009 (Public Law 111–5), the following funds
		are rescinded from the following accounts in the specified amounts:
							
								Operation and Maintenance, Army,
		  2009/2010, $113,500,000;
								Operation and Maintenance, Navy,
		  2009/2010, $34,000,000;
								Operation and Maintenance, Marine
		  Corps, 2009/2010, $7,000,000;
								Operation and Maintenance, Air
		  Force, 2009/2010, $61,000,000;
								Operation and Maintenance, Army
		  Reserve, 2009/2010, $3,500,000;
								Operation and Maintenance, Navy
		  Reserve, 2009/2010, $8,000,000;
								Operation and Maintenance, Marine
		  Corps Reserve, 2009/2010, $1,000,000;
								Operation and Maintenance, Air
		  Force Reserve, 2009/2010, $2,000,000;
								Operation and Maintenance, Army
		  National Guard, 2009/2010, $1,000,000;
								Operation and Maintenance, Air
		  National Guard, 2009/2010, $2,500,000; and
								Defense Health Program,
		  2009/2010, $27,000,000.
						(b)Of the funds appropriated in the
		Supplemental Appropriations Act, 2008 (Public Law 110–252), the following funds
		are rescinded from the following account in the specified amount:
							
								Procurement, Marine Corps,
		  2009/2011, $122,000,000.
						305.(a)Of the funds appropriated for
		Procurement of Weapons and Tracked Combat Vehicles, Army in
		title III of division A of public Law 111–118, $116,000,000 are
		rescinded.
						(b)Of the funds appropriated
		for Other Procurement, Army in title III of division C of Public
		Law 110–329, $87,000,000 are rescinded.
						306.There are rescinded the following amounts
		from the specified accounts:
						(1)$20,000,000, to be derived from unobligated
		balances of funds made available in prior appropriations Acts under the heading
		Department of Energy—Nuclear Energy.
						307.Of the unobligated balances of funds
		provided under the heading Nuclear Regulatory Commission in
		prior appropriations Acts, $18,000,000 is permanently rescinded.
					308.Of the funds made available for “Department
		of Energy—Title 17—Innovative Technology Loan Guarantee Program” in title III
		of division A of Public Law 111–5, $1,500,000,000 are rescinded.
					309.There are permanently rescinded from
		General Services Administration—Real Property Activities—Federal
		Building Fund, $75,000,000 from Rental of Space and $25,000,000 from
		Building Operations, to be derived from unobligated balances that were provided
		in previous appropriations Acts.
					310.Of the funds made available for
		Bureau of Indian Affairs—Indian Guaranteed Loan Program Account
		in title VII of division A of Public Law 111–5, $6,820,000 are
		rescinded.
					311.Of the funds made available for
		Environmental Protection Agency—Hazardous Substance Superfund in
		title VII of division A of Public Law 111–5, $2,600,000 are rescinded.
					312.Of the funds made available for
		Environmental Protection Agency—Leaking Underground Storage Tank Trust
		Fund Program in title VII of division A of Public Law 111–5, $9,200,000
		are rescinded.
					313.Of the funds made available for transfer in
		title VII of division A of Public Law 111–5, “Environmental Protection
		Agency—Environmental Programs and Management”, $10,000,000 are
		rescinded.
					314.Of the funds made available for
		National Park Service—Construction in chapter 7 of division B of
		Public Law 108–324, $4,800,000 are rescinded.
					315.Of the funds made available for
		National Park Service—Construction in chapter 5 of title II of
		Public Law 109–234, $6,400,000 are rescinded.
					316.Of the funds made available for Fish
		and Wildlife Service—Construction in chapter 6 of title I of division B
		of Public Law 110–329, $3,000,000 are rescinded.
					317.The unobligated balance of funds
		appropriated in the Departments of Labor, Health and Human Services, and
		Education, and Related Agencies Appropriations Act, 1995 (Public Law 103–333;
		108 Stat. 2574) under the heading Public Health and Social Services
		Emergency Fund is rescinded.
					318.Of the funds appropriated for the
		Commissioner of Social Security under section 2201(e)(2)(B) in title II of
		division B of Public Law 111–5, $47,000,000 are rescinded.
					319.Of the funds appropriated in part VI of
		subtitle I of title II of division B of Public Law 111–5, $110,000,000 are
		rescinded, to be derived only from the amount provided under section 1899K(b)
		of such title.
					320.Of the funds appropriated for “Department
		of Education—Education for the Disadvantaged” in division D of Public Law
		111–117, $50,000,000 are rescinded, to be derived only from the amount provided
		for a comprehensive literacy development and education program under section
		1502 of the Elementary and Secondary Education Act of 1965.
					321.Of the funds appropriated for “Department
		of Education—Student Aid Administration” in division D of Public Law 111–117,
		$82,000,000 are rescinded.
					322.Of the funds appropriated for “Department
		of Education—Innovation and Improvement” in division D of Public Law 111–117,
		$10,700,000 are rescinded, to be derived only from the amount provided to carry
		out subpart 8 of part D of title V of the Elementary and Secondary Education
		Act of 1965.
					323.Of the unobligated balances available under
		Department of Defense, Military Construction, Army from prior
		appropriations Acts, $340,000,000 is rescinded: 
		Provided, That no funds may be
		rescinded from amounts that were designated by the Congress as an emergency
		requirement or as appropriations for overseas deployments and other activities
		pursuant to a concurrent resolution on the budget or the Balanced Budget and
		Emergency Deficit Control Act of 1985.
					324.Of the unobligated balances available under
		Department of Defense, Military Construction, Navy and Marine
		Corps from prior appropriations Acts, $110,000,000 is rescinded: 
		Provided, That no funds may be
		rescinded from amounts that were designated by the Congress as an emergency
		requirement or as appropriations for overseas deployments and other activities
		pursuant to a concurrent resolution on the budget or the Balanced Budget and
		Emergency Deficit Control Act of 1985.
					325.Of the unobligated balances available under
		Department of Defense, Military Construction, Air Force from
		prior appropriations Acts, $50,000,000 is rescinded: 
		Provided, That no funds may be
		rescinded from amounts that were designated by the Congress as an emergency
		requirement or as appropriations for overseas deployments and other activities
		pursuant to a concurrent resolution on the budget or the Balanced Budget and
		Emergency Deficit Control Act of 1985.
					326.Of the funds made available for the General
		Operating Expenses account of the Department of Veterans Affairs in section
		2201(e)(4)(A)(ii) of division B of Public Law 111–5 (123 Stat. 454; 26 U.S.C.
		6428 note), $6,100,000 are rescinded.
					327.Of the amount appropriated or otherwise
		made available by title X of division A of Public Law 111–5, the American
		Recovery and Reinvestment Act of 2009, under the heading “ Departmental
		Administration, Information Technology Systems” $5,000,000 is hereby
		rescinded.
					328.(a)Millennium challenge
		corporationOf the
		unobligated balances available under the heading Millennium Challenge
		Corporation in title III of division H of Public Law 111–8 and under
		such heading in prior Acts making appropriations for the Department of State,
		foreign operations, and related programs, $50,000,000 are rescinded.
						(b)Civilian stabilization
		initiative
							(1)Department of
		stateOf the unobligated
		balances available under the heading Department of State—Administration
		of Foreign Affairs—Civilian Stabilization Initiative in prior Acts
		making appropriations for the Department of State, foreign operations, and
		related programs, $40,000,000 are rescinded.
							(2)United states agency
		for international developmentOf the unobligated balances available under
		the heading United States Agency for International Development—Funds
		Appropriated to the President—Civilian Stabilization Initiative in
		prior Acts making appropriations for the Department of State, foreign
		operations, and related programs, $30,000,000 are rescinded.
							329.There are rescinded the following amounts
		from the specified accounts:
						(1)“Department of Transportation—Federal
		Aviation Administration—Facilities and Equipment”, $2,182,544, to be derived
		from unobligated balances made available under this heading in Public Law
		108–324.
						(2)“Department of Transportation—Federal
		Aviation Administration—Facilities and Equipment”, $5,705,750, to be derived
		from unobligated balances made available under this heading in Public Law
		109–148.
						330.Of the unobligated balances of funds
		apportioned to each State under chapter 1 of title 23, United States Code,
		$2,200,000,000 are permanently rescinded: 
		Provided, That such rescission shall
		be distributed among the States in the same proportion as the funds subject to
		such rescission were apportioned to the States for fiscal year 2009: 
		Provided further, That such
		rescission shall not apply to the funds distributed in accordance with sections
		130(f) and 104(b)(5) of title 23, United States Code; sections 133(d)(1) and
		163 of such title, as in effect on the day before the date of enactment of
		Public Law 109–59; and the first sentence of section 133(d)(3)(A) of such
		title: 
		Provided further, That
		notwithstanding section 1132 of Public Law 110–140, in administering the
		rescission required under this heading, the Secretary of Transportation shall
		allow each State to determine the amount of the required rescission to be drawn
		from the programs to which the rescission applies.
					IVBudgetary provisions
					401.Budgetary provisionsThe budgetary effects of this Act, for the
		purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
		determined by reference to the latest statement titled Budgetary Effects
		of PAYGO Legislation for this Act, jointly submitted for printing in
		the Congressional Record by the Chairmen of the House and Senate Budget
		Committees, provided that such statement has been submitted prior to the vote
		on passage in the House acting first on this conference report or amendment
		between the Houses.
					
	
		
			
			Secretary
		
	
	
	